Citation Nr: 1633643	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and V.B.



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 until his retirement in September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In November 2011, the Veteran and V.B. offered testimony at a videoconference hearing before the Board.  A transcript of the hearing is associated with the evidentiary record.  

In March 2014, these matters were remanded for further development.

After efforts to comply with the Board's March 2014 remand action were undertaken, these matters were returned to the Board.  In April 2016, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his November 2011 hearing is no longer available, and he was given an opportunity to request a new hearing before another VLJ pursuant to 38 C.F.R. § 20.707 (2015).  The Veteran was informed that if no response was received within 30 days from the date of the April 2016 notice letter, the Board would assume he did not want another hearing and would proceed accordingly.  VA has not received a response from the Veteran to the April 2016 notice letter, and as such, assumes the Veteran does not request another hearing.

In an August 2015 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea.  In February 2016, VA received the Veteran's timely notice of disagreement with that decision.  To date a statement of the case has not been issued.  However, in June 2016, the RO sent the Veteran a letter in response to the notice of disagreement explaining the Decision Review Officer process.  Although the timely notice of disagreement placed the issue in appellate status, the Board finds the June 2016 letter indicates the Agency of Original Jurisdiction (AOJ) is still taking action on this matter, and accordingly, the Board will not accept jurisdiction over the issue of entitlement to service connection for sleep apnea at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In accordance with the March 2014 remand, VA treatment records from the West Haven VA Medical Center (VAMC) and its associated outpatient clinics dated February 2010 to March 2014 were associated with the evidentiary record.  An October 2015 Report of General Information indicates the Veteran has moved to Florida.  On remand, the AOJ should ask the Veteran to identify all relevant VA treatment, and then obtain any updated VA treatment records from the West Haven VAMC, as well as from any VA facilities in Florida.  

Also in accordance with the March 2014 remand, the Veteran was afforded a new VA examination in April 2014.  However, the Board finds the April 2014 VA examination report is inadequate, as it does not indicate that range of motion testing of the service-connected right and left knees was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016); 38 C.F.R. § 4.59 (2015).  Further, the April 2014 VA examiner stated the Veteran did not use any assistive devices, and that all joint stability tests were normal.  However, during the November 2011 hearing, the Veteran testified that he experienced instability in both knees, and that knee braces prescribed by VA helped the instability.  See also December 2011 VA primary care outpatient note (patient states knee braces give intermittent pain relief); January 2011 VA physical therapy consult (fitted with knee braces).  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his right and left knee disabilities, to include full range of motion studies, as well as a discussion of any instability and/or use of knee braces. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records, to include from the West Haven VAMC and associated outpatient clinics from March 2014 to the present, and from any other identified VA facilities, to include any VA facilities in Florida.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected right and left knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right and left knees.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b) To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knees since October 2009.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

c) The examiner is asked to describe any instability in the Veteran's right and/or left knee, to include a discussion of the Veteran's reports of instability, as well as the past and any present use of knee braces. 

3. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	






	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

